PER CURIAM.
In this direct criminal appeal, we affirm appellant’s convictions without discussion. However, we strike from the costs imposed with regard to count II the “additional court cost” of $25.00, because no statutory authority was cited to support this cost; and all of the remaining costs imposed with regard to count II as duplicative of those imposed with regard to count I. Stephens v. State, 667 So.2d 312 (Fla. 1st DCA 1995); Hunter v. State, 651 So.2d 1258 (Fla. 1st DCA 1995). On remand, the trial court may reimpose the $25.00 “additional court cost,” if it cites the statutory authority for that assessment.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ERVIN, MINER and WEBSTER, JJ., concur.